Supreme Court of Florida
                                   ____________

                                   No. SC18-950
                                   ____________


INQUIRY CONCERNING A JUDGE NO. 18-108 RE: DEBORAH WHITE-
                       LABORA.

                                 November 15, 2018

PER CURIAM.

      In this case, we review the findings, conclusions, and recommendation of the

Judicial Qualifications Commission (JQC) concerning Judge Deborah White-

Labora, a judge of the Miami-Dade County Court, and the stipulation entered into

between Judge White-Labora and the JQC. We have jurisdiction. See art. V, § 12,

Fla. Const. As explained below, we approve the parties’ stipulation to the

allegation that Judge White-Labora improperly provided a character reference

letter, on her official court stationery, on behalf of a criminal defendant awaiting

sentencing in federal court, as well as the JQC’s finding that this misconduct

violated two canons of the Code of Judicial Conduct. We also approve the

stipulated discipline of a public reprimand.
                                         FACTS

      In its Notice of Formal Charges, the JQC accused Judge White-Labora of

engaging in improper conduct in violation of two canons of the Code of Judicial

Conduct, in pertinent part as follows:

             1. In January of 2018, you wrote a character reference letter on
      behalf of a criminal defendant awaiting sentencing in federal
      court. . . . This letter was written on your judicial letter head, and
      signed “Deborah White-Labora, County Court Judge.” . . .
             2. Such character reference letters are prohibited by the Canons
      and have resulted in published disciplinary cases. . . .
             3. Your public support for this defendant was noted in an
      article published by the Miami-Herald.
             Your actions constitute inappropriate conduct that violate
      Canons 1 and 2 of the Florida Code of Judicial Conduct.

      Following an investigative hearing, Judge White-Labora entered into a

factual stipulation with the JQC admitting the charges, apologizing for her

improper conduct, and accepting the public reprimand as recommended by the

JQC investigative panel. Based on the stipulation, the panel concluded that Judge

White-Labora violated Canons 11 and 2 2 of the Code of Judicial Conduct.




       1. Canon 1 states: “An independent and honorable judiciary is indispensable
to justice in our society. A judge should participate in establishing, maintaining,
and enforcing high standards of conduct, and shall personally observe those
standards so that the integrity and independence of the judiciary may be
preserved.”

      2. Canon 2 states, in pertinent part:


                                          -2-
Thereafter, the JQC panel made its findings and recommendations of discipline, in

which it stated in pertinent part:

             The Investigative Panel of the Commission has now entered
      into a Stipulation with Judge White-Labora in which Judge White-
      Labora admits that her conduct, in writing and sending a letter of
      reference to a sentencing judge, on behalf of a criminal defendant
      awaiting sentencing in federal court[,] was inappropriate. This
      conduct violated Canons 1 and 2 of the Code of Judicial Conduct, as
      set forth in the Stipulation and Notice of Formal Charges submitted
      herewith.
             Judge White-Labora has admitted the foregoing, accepts full
      responsibility, and acknowledges that such conduct should not have
      occurred. She has cooperated fully with the JQC.
             The Judicial Qualifications Commission has concluded that
      while the judge did not intend to violate the Canons, she did not take
      appropriate steps to inform herself about the propriety of sending such
      a letter. Additionally, the Commission is mindful of the fact that her
      action in writing the letter, while inappropriate, was not motivated by
      selfish interests or motives. The JQC also notes Judge White-
      Labora’s lengthy and heretofore unblemished service as a judicial
      officer.
             Finally, the Commission believes that it is useful to note how
      such misconduct has been treated in the past [namely through the
      sanction of a public reprimand]. . . .
             Accordingly, the Commission therefore finds and recommends
      that in the interests of justice, the public welfare and sound juridical


              A. A judge shall respect and comply with the law and shall act
      at all times in a manner that promotes public confidence in the
      integrity and impartiality of the judiciary.
              B. A judge shall not allow family, social, political or other
      relationships to influence the judge’s judicial conduct or judgment. A
      judge shall not lend the prestige of judicial office to advance the
      private interests of the judge or others; nor shall a judge convey or
      permit others to convey the impression that they are in a special
      position to influence the judge. A judge shall not testify voluntarily as
      a character witness.

                                        -3-
      administration will be well served by a public reprimand of Judge
      White-Labora.

                                 JQC’S FINDINGS

      This Court may “accept, reject, or modify in whole or in part” the findings

and conclusions of the JQC. Art. V, § 12(c)(1), Fla. Const. “This Court reviews

the findings of the JQC to determine whether the alleged violations are supported

by clear and convincing evidence, and reviews the recommended discipline to

determine whether it should be approved.” In re Holder, 195 So. 3d 1133, 1137

(Fla. 2016) (quoting In re Flood, 150 So. 3d 1097, 1098 (Fla. 2014)). “Although

this Court gives the findings and recommendations of the JQC great weight, the

ultimate power and responsibility in making a determination to discipline a judge

rests with this Court.” Id. (quoting In re Flood, 150 So. 3d at 1098).

      Judge White-Labora has admitted to the factual allegations regarding her

actions and does not dispute the JQC’s findings. We have held that “where a judge

admits to wrongdoing and the JQC’s findings are undisputed, this Court will

ordinarily conclude that the JQC’s findings are supported by clear and convincing

evidence.” Id. (quoting In re Flood, 150 So. 3d at 1098). We do so in this case.

      We further conclude that Judge White-Labora violated Canons 1 and 2 by

writing and submitting a character reference letter, on her official court stationery,

on behalf of a criminal defendant awaiting sentencing in federal court. By

engaging in such conduct, Judge White-Labora failed to maintain the high

                                         -4-
standards of conduct necessary to preserve the integrity of the judiciary, violating

Canon 1, and she acted in a manner that could potentially undermine public

confidence in the integrity and impartiality of the judiciary, violating Canon 2A.

Further, in violation of Canon 2B, Judge White-Labora created the appearance of

impropriety and partiality by improperly lending the prestige of her office to

advance the private interests of the defendant for whom she improperly acted as a

character witness.

                        RECOMMENDED DISCIPLINE

      This Court is empowered to accept, modify, or reject the JQC’s

recommendations and “order that the . . . judge be subjected to appropriate

discipline.” Art. V, § 12(c)(1), Fla. Const. In reaching an agreement with Judge

White-Labora on the recommended sanction, the JQC Investigative Panel noted

that Judge White-Labora fully cooperated with the JQC, admitted her misconduct,

accepted full responsibility for it, and acknowledged that it should not have

occurred. The JQC also recognized that, although Judge White-Labora did not

take the appropriate steps to inform herself of the propriety of sending the letter,

she did not send the letter to promote selfish interests, and she has a lengthy and

otherwise previously unblemished history of judicial service.

      Although we recognize that Judge White-Labora’s conduct was well-

intentioned, as Judge White-Labora understands by her agreement to the violations


                                         -5-
and discipline, her conduct is prohibited by the Code of Judicial Conduct. “[T]he

object of disciplinary proceedings is not for the purpose of inflicting punishment,

but rather to gauge a judge’s fitness to serve as an impartial judicial officer.” In re

McMillan, 797 So. 2d 560, 571 (Fla. 2001). Under our precedent, Judge White-

Labora’s conduct warrants a public reprimand. See In re Ward, 654 So. 2d 549

(Fla. 1995) (public reprimand appropriate sanction for judge who provided

character reference letter on official court stationery on behalf of defendant

awaiting sentencing in federal court); In re Abel, 632 So. 2d 600 (Fla. 1994)

(same).

                                   CONCLUSION

      We conclude that there is clear and convincing evidence to support the

findings of fact for the charges, and we approve the stipulation entered into by

Judge White-Labora and the JQC. Accordingly, we hereby command Judge

Deborah White-Labora to appear before this Court for the administration of a

public reprimand at a time to be established by the Clerk of this Court.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR REHEARING/CLARIFICATION.


                                         -6-
NOT FINAL UNTIL THIS TIME PERIOD EXPIRES TO FILE A
REHEARING/CLARIFICATION MOTION AND, IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Honorable Krista Marx, Chair, Michael Louis Schneider, Executive Director and
General Counsel, Alexander John Williams, Assistant General Counsel, Judicial
Qualifications Commission, Tallahassee, Florida,

      for Florida Judicial Qualifications Commission, Petitioner

Judge Deborah White-Labora, Judge, pro se, Eleventh Judicial Circuit, Miami,
Florida,

      for Respondent




                                       -7-